UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6421



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PAUL NAGY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:98-hc-00951-BR)


Submitted:   June 15, 2007                 Decided:    June 25, 2007


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Michael David Bredenberg, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul Nagy appeals the district court’s order denying his

motion for free transcripts.       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. United States v. Nagy, No. 5:98-hc-00951-BR

(E.D.N.C. Jan. 29, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -